936 P.2d 974 (1997)
325 Or. 279
David PICRAY, Respondent on Review,
v.
SECRETARY OF STATE, Petitioner on Review.
CA A85293; SC S43537.
Supreme Court of Oregon.
Argued and Submitted January 17, 1997.
Decided April 29, 1997.
Rives Kistler, Assistant Attorney General, Salem, argued the cause for petitioner on review. With him on the petition were Theodore R. Kulongoski, Attorney General, and Virginia L. Linder, Solicitor General.
David C. Force, Eugene, argued the cause and filed a response for respondent on review.
Before CARSON, C.J., and GILLETTE, VAN HOOMISSEN, FADELEY, GRABER and DURHAM, JJ.[**]

MEMORANDUM OPINION
The decision of the Court of Appeals is affirmed by an equally divided court. The order of the Secretary of State is reversed.
NOTES
[**]  Kulongoski, J., did not participate in the consideration or decision of this case.